Citation Nr: 1726017	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent prior to October 28, 2016, and a rating in excess of 40 percent, thereafter, for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome and IVDS.

2. Entitlement to total disability due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1977 to October 1981 and February 1982 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 which rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) denied a rating in excess of 20 percent for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome.  

In October 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c)(West 2014); 38 C.F.R. § 20.707 (2016).  In December 2011, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The Veteran did not respond to the letter; thus, the Board will proceed with the matter on appeal as the case has been re-assigned to the undersigned.  

Additionally, the Board notes that, while the Veteran previously was represented by the Pennsylvania Department of Military and Veterans Affairs, in November 2011, the Pennsylvania Department of Military and Veterans Affairs revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

Lastly, in February 2012, the Board remanded the Veteran's appeal with instruction to provide a new VA examination and to obtain relevant treatment records.  The Board also remanded the Veteran's claim for entitlement to TDIU as it was not yet perfected and ripe for appellate review, remand was required for the issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). Subsequently, in September 2016, a supplemental statement of the case (SSOC) was issued.  The Board finds that the RO's issuance of a SSOC has met with substantial compliance of the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board further notes that claim for TDIU is raised by the record and considered part-and-parcel of the increased rating claim on appeal, and is therefore, properly before the Board as reflected on the title page. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


FINDINGS OF FACT

1. Prior to October 28, 2016, the Veteran's mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome and IVDS was manifested by forward flexion of the thoracolumbar spine that was limited to greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities, did not result in a combined range of motion not greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.

2. From October 28, 2016, the Veteran's service-connected low back disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during in a year.

3. The evidence fails to establish that the Veteran was precluded from engaging in substantially gainful employment due to his service-connected disabilities.  



CONCLUSIONS OF LAW

1. Prior to October 28, 2016, the criteria for a disability rating in excess of 20 percent, for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome and IVDS, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).

2. From October 28, 2016, the criteria for a disability rating in excess of 40 percent, for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome and IVDS, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DCs 5235-5243 (2016).

3. The criteria for TDIU have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met in an August 2007 letter issued to the Veteran and he has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Low Back Disability 

In August 2007, the Veteran filed his claim for an increased rating for his service-connected mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome and IVDS. See Correspondence dated August 3, 2007.  In a December 2007 rating decision, the RO continued the 20 percent evaluation for his low back disability.  In a March 2017 rating decision, the RO granted an increased rating of 40 percent effective October 28, 2016, the date of a VA examination.  The Veteran disagrees with the ratings assigned and is seeking a higher evaluation.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Pertinent to the current appeal, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2), see also Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Prior to October 28, 2016

Prior to October 28, 2016, the Veteran's mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome and IVDS is rated as 20 percent disabling under the General Rating Formula, Diagnostic Code 5241, spinal fusion. See 38 C.F.R. § 4.71a, Diagnostic Code 5241.  

In May 2007, the Veteran was treated for his low back pain.  The Veteran reported having progressing pain in his low back and his legs, and reported having "constant" pain in nature and described it "as sharp, dull, aching, burning, and throbbing."  He reported pain increased with "standing, coughing, lifting, and sneezing" and decreased with lying flat in different positions.  On back examination, there was no tenderness to palpation and no instability noted.  The examiner indicated presence of facet pain on the right side is greater than left but no bilateral S1 joint pain.  On lower extremity examination, the Veteran retained strength 5/5 bilaterally.  The examination indicated reflexes as "symmetric" with decreased sensation in the right lower extremity.  There was no bowel or bladder dysfunction. See Penn State Hershey Medical Center records.

In a July 2007 record, the Veteran was employed as a bus driver but reported that he had to quit his last two jobs as a retail manager because he could not stand on his feet more than two hours.  VA treatment records from March 2007 indicate that he was a manager at a grocery store and helped unload trucks. See Lancaster CBOC records.  He also reported previously being employed at a warehouse lifting heavy furniture.  During the July 2007 visitation, he reported pain graded at a 10, radiating into both legs.  X-rays revealed stable changes of posterior spinal fusion from L4 to S1.  Neurologic examination indicated normal strength, sensation and reflexes.  See Lebanon VAMC records.

In September 2007, the Veteran was afforded a VA spine examination.  He reported "constant lower back pain, with the baseline intensity of 7/10, with back pain flare ups some occurring about six times a day, lasting hours, reaching a level of 12/10."  He again reported having to quit two jobs as a retail manager due to his back condition.  He was currently employed part-time as a bus driver.  The examiner remarked that the Veteran's lower back condition has a severe effect on his ability to perform his occupational duties and ability to perform his daily activities.  He cannot tolerate prolonged standing, sitting or excessive activity of the back.  On physical examination, he demonstrated objective painful motion, spasm and tenderness, but no evidence of weakness.  He demonstrated forward flexion to 78 degrees (with pain at 19 degrees ending at 78 degrees), extension to 12 degrees (with pain at 10 degrees ending at 12 degrees), right lateral flexion 17 degrees, left lateral flexion 20 degrees, right rotation to 35 degrees, and left rotation to 41 degrees.  He denied any periods of incapacitation over the 12 months.  Neurologic examination indicated normal strength, sensation and reflexes of the bilateral lower extremities.  No muscle atrophy was noted.  See September 2007 spine examination, Lebanon VAMC records.

In November 2009, the Veteran was afforded another VA spine examination.  He reported his history of flare-ups remain unchanged with severity of 10/10, that occur daily and last a duration of hours.  He reported precipitating factors to include lifting, carrying, driving, prolonged sitting, or standing, but that he can walk up to a mile.  Regarding employment, he reported that he worked as a bus driver but quit and was currently attending "HACC for college education" and "admits that sedentary employment may be possible".  On examination, he demonstrated forward flexion to 80 degrees with pain, extension to 20 degrees with pain, lateral extension to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  The combined range of motion of the thoracolumbar spine was 220 degrees.  The examiner found that pain was evident at the beginning of movement and progressed as movement continued to maximum degree of flexion or extension.  Neurologic examination indicated normal strength of 5/5, and sensation testing and reflexes of the bilateral lower extremities were found to be normal.  No muscle atrophy was noted.  The examiner indicated "negative" for IVDS, bowel or bladder functioning impairment, or periods of incapacitating episodes due to IVDS that requires bed rest prescribed by a physician. See November 2009 spine examination, Lebanon VAMC records.

VA treatment records from March 2010 to March 2011 show continued treatment for management of back pain.  In a March 2011 outpatient clinic visit, the Veteran reported his back is worse in the winter and better in the summer and he reported trying to play tennis which resulted in back pain the next day.  The examiner recommended continued dosage of medication and a walking program.  See Lancaster CBOC and Lebanon VAMC records. 

In November 2012, Veteran reported constant back pain with intensity of 5/10 with pain that become worse after prolonged sitting or standing and playing tennis.  He stated that the pain improved with lying on his side.  The Veteran also reported he is trying to lose weight. See Lebanon VAMC records.

VA treatment notes from February 2015 to June 2015 document the Veteran's enrollment in health education and nutrition for obesity management.  A June 2015 clinical dietitian note shows he reported he is currently "walking every other day" on his treadmill and commented that he is "not giving up."  No complaints of back pain were noted. See Lancaster CBOC records.

Prior to October 28, 2016, the Veteran did not demonstrate flexion consistent with a 40 percent rating to warrant a higher rating.  At the September 2007 VA examination, he demonstrated flexion to 78 degrees, there was no finding of ankylosis of the spine, and in November 2009, he demonstrated flexion to 80 degrees.  Absent a showing of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as required for a 40 percent rating, a higher evaluation is not supported here.  Further, unfavorable ankylosis has not been demonstrated during the appeal period.  VA treatment records and private treatment records document that the Veteran was capable of some, limited motion in the lumbar spine.  In other words, his lumbar spine was not immobile or fixed at any point, and certainly not fixed in a position of flexion or extension.  Therefore, a rating higher than 40 percent prior to October 28, 2016 is not warranted under the General Rating Formula.

With regard to the possibility of a rating in excess of 20 percent based on IVDS, the record does show that the Veteran had a diagnosis of IVDS during the appeal period, but the evidence of record does not suggest that the Veteran has suffered from any incapacitating episodes that requires bed rest as prescribed by a physician.  A rating of 40 percent based on incapacitating episodes requires having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

The Board recognizes the Veteran's contentions that he has experienced "periods of incapacitation" where he "always had to hide out in back rooms and bathrooms for long periods" and would spend the "entire time" that he was not working lying on the floor which, according to the Veteran, is "incapacitation."  See January 2008 Notice of Disagreement.  However, for VA purposes, an "incapacitating episode" means a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence showing the Veteran had been prescribed any bed rest as treatment for his low back disability. As such, the Veteran is not entitled to a greater rating based on incapacitating episodes.  

Additionally, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

In this case, the Board observes that the Veteran has complained of pain on numerous occasions with occasional spasms, and acknowledges the objective medical findings, which reflect his complaints of pain and relief with physical therapy, botox injections, and medication.  But, the Board also observes that the VA examination reports from September 2007, November 2009, and October 2016 demonstrate that repetitive use yielded no additional loss of function or range of motion after five to three repetitions.  In this regard, VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, that is not already contemplated by the now assigned 20 percent rating. 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's low back disability even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

Lastly, the Board notes that the Veteran is already receiving a separate rating for radiculopathy of the right lower extremity associated with his service-connected low back disability.  Throughout the appeal period, on examination, no motor or strength deficits, reflex asymmetry, or sensory changes were noted; no neurological abnormalities affecting the lower extremities were noted.  Moreover, while he has complained of pain, such is specifically contemplated in his 20 percent rating assigned under the General Formula.  Accordingly, a separate rating for an associated neurological abnormality of the right lower extremity is not warranted here.  Additionally, based on the lay and medical evidence there is no bowel or bladder impairment.  Thus, there is no basis for additional separate neurological evaluations.

Accordingly, a rating in excess of 20 percent for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome and IVDS, prior to October 28, 2016, is not warranted.  


From October 28, 2016

Beginning October 28, 2016, the Veteran is rated as 40 percent disabling for his low back disability under the Formula for Rating IVDS Based on Incapacitating Episodes, Diagnostic Code 5243. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

A review of the Veteran's treatment records for this period does not show that he was prescribed bed rest by a physician at any time or that he has suffered from any incapacitating episodes at any time.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the Spine.  Thus, the Board finds that the formula for rating IVDS based on incapacitating episodes does not provide for a higher evaluation. 38 C.F.R. § 4.71a.  

The Veteran underwent a VA spine examination in October 2016.  He demonstrated 
flexion to 30 degrees, extension to 10 degrees, right lateral flexion 10 degrees, left lateral flexion 20 degrees, right rotation to 15 degrees, and left rotation to 20 degrees.  There was no ankylosis of the spine. See October 28, 2016 VA Spine Examination.

As the Veteran is already in receipt of a 40 percent schedular rating for his service-connected low back disorder, the only basis for a higher rating under the General Rating Formula is if there is evidence of ankylosis. See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  Here, the Veteran's disorder is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis was specifically denied.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992)(indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Thus, the Board finds that a higher rating in excess of 40 percent based on ankylosis is not warranted under the General Rating Formula. See 38 C.F.R. § 4.71a, DCs 5235-5243.

Based on these findings, the Board concludes that a rating in excess of 40 percent for the low back disability, after October 28, 2016, is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1). The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected low back disability.  The Board finds that the Veteran's service-connected low back disability is manifested by pain, other functional factors delineated above, and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability. See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran does not meet the schedular criteria for TDIU. 38 C.F.R. § 4.16(a).  The Veteran's compensable service-connected disabilities are mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome and IVDS rated at 20 percent disabling from March 1, 1998 and 40 percent disabling from October 28, 2016; generalized anxiety disorder rated at 10 percent disabling from March 1, 1998; radiculopathy right lower extremity associated with his low back pain rated at 10 percent disabling from October 28, 2016; with a combined evaluation for compensation at 30 percent from March 1, 1998 and 50% from October 28, 2016.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of her service connected disabilities. See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis is not warranted.

The Veteran's previous work experience includes assistant manager, department assistant, and bus driver.  See VA 21-8940 Application for Increased Compensation Based on Unemployability dated August 25, 2007.  

At a July 2007 VA examination, the Veteran reported he was currently employed as a bus driver but had to quit previous jobs in retail management because he could not stand on his feet more than two hours.  

At a September 2007 VA examination, the Veteran reported he was still employed as a bus driver.  The examiner remarked that Veteran's lower back condition had a severe effect on his ability to perform his occupational duties and ability to perform his daily activities.  The examiner further noted that the Veteran was unable to tolerate prolonged standing, sitting or excessive activity of the back.  

At a November 2009 VA examination, the Veteran reported he was currently attending "HACC for college education" and admitted that "sedentary employment may be possible".  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner found that "sedentary employment would remain possible."  She further remarked that the "Veteran appears motivated to return to the work force."  

In January 2015, the Veteran reported to his clinical dietician that he was working part-time in a temporary position but that "they are trying very hard to get me into a full-time position." See Lancaster CBOC records.
  
At an October 2016 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran's back condition limited him from standing, sitting, prolonged walking.

A review of the Veteran's medical records, taken in total, do not suggest that he is actually unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  As demonstrated above, the Veteran also concedes that "sedentary employment" is possible and that his disabilities do not preclude work entirely.  Likewise, the VA examiners have also opined that the Veteran was capable of sedentary work.  The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value. VA examiners have consistently opined that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  As such, TDIU is not warranted. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of his disabilities and how it affected his employability. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  Moreover, based on his statements, the Veteran has been examined by VA on a number of occasions.  However, as discussed, the examinations have not found such functional limitation as a result of the Veteran's service-connected disabilities that the Board believes that he is actually unable to obtain or maintain substantially gainful employment because of his service-connected disabilities.  That is, the Board finds the findings and opinions of the VA examiners to be the most competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Accordingly, TDIU on an extraschedular basis is denied.


ORDER

A disability rating in excess of 20 percent for service-connected low back disability, prior to October 28, 2016, is denied.  

A disability rating in excess of 40 percent for service-connected low back disability, from October 28, 2016, is denied.

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


